                        Case 3:19-cv-00693-MMD-CLB Document 51 Filed 03/02/21 Page 1 of 2



            1    KARL S. HALL
                 Reno City Attorney
            2    WILLIAM J. McKEAN
            3    Deputy City Attorney
                 Nevada State Bar No. 6740
            4    CHANDENI K. SENDALL
                 Deputy City Attorney
            5
                 Nevada State Bar No. 12750
            6    Post Office Box 1900
                 Reno, Nevada 89505
            7    (775) 334-2050
            8
                 Attorneys for Defendants City of Reno
            9    and Michael Chaump

           10
           11                                UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEVADA
           12
           13     CATHERINE CASTELLANOS, LAUREN                          CASE NO.: 3:19-cv-00693-MMD-CLB
           14     COURTNEY, RACHEL JASPER,
                  BRIANNA MORALES, VICTORIA
           15     RACHET, LILY STAGNER, NATALEE                          Related Prior Case No.:
                  WELLS, CECELIA WHITTLE, and                                   3:17-cv-00574-MMD-VPC
           16     MARYANN ROSE BROOKS, on behalf of
           17     themselves and all other similarly situated,
                                                                         STIPULATION AND ORDER TO
           18                                                            EXTEND DEADLINE TO RESPOND
                                        Plaintiffs,                      TO MOTION FOR CLASS
           19                                                            CERTIFICATION (ECF NO. 49)
           20     vs.
                                                                         (FIRST REQUEST)
           21     CITY OF RENO and MICHAEL CHAUMP,
                  in his official capacity as Business Relations
           22     Manager of Community Development and
           23     Business Licenses for the CITY OF RENO
                  and DOES I through 10, inclusive,
           24
                                        Defendants.
           25
           26
           27
                          Plaintiffs, Catherine Castellanos, Lauren Courtney, Rachel Jasper, Brianna Morales,
           28
   Reno City     Victoria Rachet, Lily Stagner, Natalee Wells, Cecelia Whittle, and Maryann Rose Brooks, by and
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                   -1-
                     Case 3:19-cv-00693-MMD-CLB Document 51 Filed 03/02/21 Page 2 of 2



            1    through their attorney, Mark R. Thierman, and Defendants City of Reno and Michael Chaump,
            2    by and through their attorney, William J. McKean, hereby agree and stipulate to extend the due
            3    date for Defendants to file a responsive pleading to Plaintiffs’ Motion for Class Certification
            4    Pursuant to Rule 23 of the Federal Rules of Civil Procedure (ECF No. 49) from March 24, 2021,
            5    to April 14, 2021. Plaintiffs’ reply memorandum shall be due no later than 14 days after
            6    Defendants file their opposition memorandum. Consistent with Fed. R. Civ. P. 56(d), the
            7    extension of this deadline will allow for the Defendants to respond to pending discovery, and is
            8    not brought for any improper purpose or undue delay.
            9
           10     DATED this 1st day of March, 2021                   DATED this 1st day of March, 2021

           11     THIERMAN BUCK, LLP                                  KARL HALL
                                                                      Reno City Attorney
           12
                  By: /s/ Mark R. Thierman                            By: /s/ William J. McKean
           13     Mark R. Thierman, Esq.                              WILLIAM J. McKEAN
           14     Joshua D. Buck, Esq.                                Deputy City Attorney
                  Leah L. Jones, Esq.                                 CHANDENI K. SENDALL
           15     7287 Lakeside Drive                                 Deputy City Attorney
                  Reno, Nevada 89511                                  Post Office Box 1900
           16                                                         Reno, Nevada 89505
           17     Attorneys for Plaintiffs                            Attorneys for Defendants City of Reno and
                                                                      Michael Chaump
           18
           19                                               ORDER
           20           IT IS SO ORDERED.
           21                       2nd            March
                        Dated this _______ day of _______________________. 2021.
           22
           23
           24
                                                             UNITED STATES DISTRICT JUDGE
           25
           26
           27
           28
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                -2-
